UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7288


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LACHARLES HODGES, a/k/a Boogie,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:16-cr-00018-RGD-LRL-1)


Submitted: July 20, 2021                                          Decided: July 22, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lacharles Hodges, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lacharles Hodges appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A). We have reviewed the record and

find no abuse of discretion. Accordingly, we affirm for the reasons stated by the district

court. United States v. Hodges, No. 2:16-cr-00018-RGD-LRL-1 (E.D. Va. Aug. 19, 2020).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                            2